ORDER
PER CURIAM.
C.C. (Father) and S.C. (Mother), the natural parents of Elijah and Elisha, appeal the juvenile court’s judgment which terminated their parental rights to Elijah and Elisha. The judgment of termination was entered pursuant to Section 211.447, RSMo Cum.Supp.1998. Father and Mother allege the trial court erred (1) because there was insufficient evidence to support *657a finding that they abused or should have known that another had abused Elijah and (2) in excluding the testimony of Father and Mother’s medical expert.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).